DECISION OF DISMISSAL
Plaintiffs filed their Complaint challenging the assessment of property, identified as Account R290801, for the 2008-09 and 2009-10 tax year. A case management conference was held in this matter on June 29, 2010. During that case management conference, it was determined that Plaintiffs' requested reductions in the value of their property would not yield any tax savings to Plaintiffs. Consequently, Plaintiffs are not aggrieved within the meaning of ORS 305.275 and this appeal must be dismissed.1 Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this day of July 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged. *Page 2
This Decision was signed by Magistrate Jeffrey S. Mattsonon July 13, 2010. The court filed and entered this Decisionon July 13, 2010.
1 All references to the Oregon Revised Statutes (ORS) are to the 2007 version.